internal_revenue_service number release date index number ---------------- ------------------------------------------------ -------------------------------------------- -------------------------------------------- in re ---------------- ------------ ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b03 plr-132234-18 date date ty ------- legend taxpayer purchaser advisor advisor preparer services date date date date date date dollar_figurea dollar_figureb c dollar_figuree dear ------------- ------------------------------------------ --------------------------------------------- -------------------------------------- ------------------------------------- ------------------- ----------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------ ---------------------------- ------------------- ------------------- ---------------------------- ---------------------------- ---------------- ---------------------- ------- ----------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting a ruling that taxpayer be granted an extension of time under sec_301 c and of the procedure and administration regulations to make a safe_harbor election under revproc_2011_29 2011_1_cb_746 which requires that a plr-132234-18 statement be attached to taxpayer's original federal_income_tax return for the short tax_year ending on date facts in the tax_year at issue taxpayer provided services before the transaction described below taxpayer had several owners on date purchaser acquired all outstanding interests in taxpayer on date taxpayer engaged advisor to provide financial advisory services in conjunction with its potential sale the engagement letter provided for a fee of dollar_figurea if the consideration paid for taxpayer was less than or equal to dollar_figureb or dollar_figurea plus c of the excess over dollar_figureb no amount would be due if the sale did not occur other than reimbursement of reasonable out of pocket expenses in addition taxpayer engaged advisor on date to provide additional advisory services in conjunction with the sale with the same arrangement for success-based fees the transaction closed on date both advisors received dollar_figurea taxpayer engaged preparer to prepare and file its tax_return for the short_year ending on date preparer deducted of the amounts paid pursuant to the success based fee arrangements to advisor and advisor a total of dollar_figuree in accordance with the safe_harbor election provided in revproc_2011_29 due to an administrative error preparer failed to attach a statement to taxpayer’s form_1065 for that year as required in order to make the election preparer discovered when its tax partner reviewed the file preparer then advised taxpayer that it could request relieve under sec_301_9100-1 and sec_301_9100-3 and taxpayer agreed to do so law sec_263 of the internal_revenue_code provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 of the income_tax regulations provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1 a - c i and a -4 d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized see 503_us_79 plr-132234-18 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization plr-132234-18 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested plr-132234-18 ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith taxpayer has represented that it requested relief before the failure to make the regulatory election was discovered by the service taxpayer has also represented that it reasonably relied upon the advice of preparer a qualified_tax professional to prepare its federal_income_tax return for the taxable_year ending on date moreover taxpayer has represented that none of the circumstances listed in sec_301_9100-3 apply it is not the case that taxpayer was informed of the need to file the election but chose not to do so taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer did not affirmatively choose not to file the election after having been informed in all material respects of the required election and related tax consequences taxpayer has also represented that it is not using hindsight in making its request for relief and that no specific facts have changed since the due_date for filing the election that make the election advantageous plr-132234-18 further based on the facts of the case provided granting an extension will not prejudice the interests of the government taxpayer has represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election at this time than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer has also represented that the tax_year at issue is not closed by the period of limitations on assessment at the time relief would be granted in addition granting relief in this instance will not affect any closed years ruling based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer is granted an extension of days from the date of this ruling to file an amended_return for the tax_year ending date including the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success- based fees properly identifying the party making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer's federal_income_tax returns for the tax years affected alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control plr-132234-18 number of this ruling we are also sending a copy of the ruling letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely brinton warren branch chief branch income_tax accounting enclosure copy of the letter for sec_6110 purposes
